[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.] ORDER (#108)
CT Page 5776
The motion of the defendant Equitable Life Assurance Society of the United States having been considered by the court, it is hereby Ordered: denied, for the following reasons:
Practice Book, Sec. 2-16, permits, for good cause shown, "an attorney who is in good standing at the bar of another state . . ." to participate in the presentation of a cause in a court of this state. The rule does not permit the grant of permission to more than one such attorney.
The several causes of action alleged in the complaint do not raise issues so complex as to require the defendant's representation by out-of-state counsel with whom there was a prior attorney-client relationship, or counsel having a specialized skill or knowledge with respect to the defendant's affairs. No suggestion is raised of defendant's inability to secure the services of skilled Connecticut counsel, nor is any claim advanced that, under the facts or circumstances, denial of permission will affect the defendant's personal or financial welfare.
While the applicants' affidavits do not suggest that either attorney is other than in good standing at the bar of the State of New York, the court is not persuaded that good cause has been demonstrated for admission. Herrmann v. Summer Plaza Corporation,201 Conn. 263, 268-9 (1986).
GAFFNEY, J.